*37OPINION OP COURT.
The following is taken, verbatim, from, the opinion.
PUNK, J.
The case is here on petition in error claiming that the court erred in sustaining the demurrer to the second cause of action.
The question presented is whether or not a municipality may collect its surface, water into a trunk line sewer and empty it into a nat-uial water course on the lower lands of another outside its corporate limits, which water course naturally drains the higher land of the municipality but does not extend into, through or border on it, without regard to the capacity of the water course, as lon<r as the draining area is not increased; it being conceded, so far as this record is concerned, that the nearest point of the Roush lateral to the corporate limits of said city is about 1,000 feet.
The rule is well established in Ohio that the owner of land cannot, by artificial means, divert the natural flow of the surface water off his land, nor can he, by any embankment or otherwise, diveit the natural flow of the surface water off the higher land in a manner different from its natural flow onto his land, without liability therefor. Butler v. Peck, 16 OS. 334; Tootle v. Clifton, 22 OS. 247.
Where a water course or well-defined channel or natural depression exists on the land of the upper proprieter, he may collect the surface water on his land into sewers or drains and discharge it, without liability, into such water course or natural channel or depression on his own land; but if theie is no such water course or natural channel or depression on his land, he cannot so collect the surface water or divert its natural flow onto the land of the lower owner. 27 R. C. L. pg. 1151, sec. 79 et seq.
The case of Mason v. Commissioners, 80 OS. 151, is cited by counsel on both sides in support of their respective positions. It will be observed that this syllabus limits the right to drain surface water to “in the reasonable use of his land, * * * into its natural outlet, a water course, upon his own land.”
It being clear that an individual cannot, by artificial means, divert surface water, either from coming on or going off his land, from the natural flow thereof, is the rule any different as to a municipality, as between it and ■the owner of land located outside such municipality ?
We are therefore unanimously of the opinion that the court eired in sustaining the demurrer to the second cause of action.
(Washburn, PJ. and Pardee, J., concur.)